(Por la Corte, a propuesta del
Juez Asociado Sr. Snyder.)
PoR Cuanto, la Corte de Distrito de San Juan condenó por desa-cato al apelante en 25 de abril de 1941, sentenciándolo a pagar una multa de $25 o a sufrir un día de cárcel por cada dólar que dejare de pagar, sentencia de la cual apeló para ante esta corte;
Por Cuanto, la demandante apelada ha radicado una moción so-licitando la desestimación de esta apelación;
Por Cuanto, aparece que desde 17 de mayo de 1941, fecha en que se radicó el escrito de apelacióñ, el apelante no ha hecho ges-tión alguna para perfeccionar dicha apelación, ni ha solicitado prórroga para hacerlo;
Por cuanto, este tribunal ha señalado para vista la mencionada moción solicitando la desestimación de esta apelación en tres ocasiones diferentes, habiéndose suspendido la primera a petición del apelante por no tener abogado, la segunda por haberla pedido el nuevo abogado que representaba al apelante por no estar suficientemente enterado del caso, haciéndosele saber que nuevas posposiciones no deberían so-licitarse, representación que renunció dicho abogado al día siguiente, y en la tercera vista celebrada en el día de ayer el apelante no com-pareció, habiéndose limitado a radicar un affidavit de méritos dos días antes de la última de las tres vistas;
Por cuanto, esta corte le ha dado amplia oportunidad al apelante para alegar debidamente lo que estime conveniente en oposición a la moción para desestimar, sin haber hecho éste buen uso de estas opor-tunidades ;
Por cuanto, el apelante ha sido negligente en la tramitación de su apelación, no excusándolo el hecho de haber su antiguo abogado abandonado su caso, pues hace más de cinco semanas que' está en-terado de ese abandono;
Por tanto, se declara con lugar la moción de desestimación de apelación y en su consecuencia se desestima por abandono el recurso de apelación.
El Juez Asociado Sr. Todd, Jr., no intervino.